Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147158                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  TODD F. FUHR,                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                SC: 147158
                                                                   COA: 309877
                                                                   Kent CC: 10-011075-CD
  TRINITY HEALTH CORPORATION and
  TRINITY HEALTH-MICHIGAN, d/b/a
  SAINT MARY’S HEALTH CARE,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 16, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the
  March 30, 2012 order of the Kent Circuit Court granting summary disposition to the
  defendants.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2013
           s0925
                                                                              Clerk